DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 06/22/2021, has been received, entered and made of record. Currently, claims 1-18 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP2017-130030A on page 1 of the specification.
Reference JP2017-130030A is a general background reference covering a multifunctional peripheral including a terminal that is detachable from the main body of the apparatus and that sends a control signal to the apparatus for operating the apparatus in response to receiving an input operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 2017/0208195 A1 (hereinafter referred to as Yamamoto) in view of Orr et al. US 2005/0275508 A1 (hereinafter referred to as Orr).

Referring to claim 1, Yamamoto discloses a portable terminal (fig.1, operation terminal 160) for controlling an apparatus (fig.1, MFP 100), comprising: 
     a display with a touchscreen (fig.1, touch panel 170); 
      a vibrator (fig.4, vibrator unit 162) that is configured to perform a vibration action of vibrating at least an operation surface of the touchscreen ([0047]) (Note: the vibrator unit 162, which is combination of the piezoelectric actuator 174 and its driver circuit, drives the piezoelectric actuator 174 to apply vibration to the touch panel 170, esp. the display region of the operation screen); and 
      a hardware processor (fig.4, controller unit 166) that 
            determines whether or not the terminal is in a placed state of being placed on an object (fig.8A, S103, [0077]-[0079]) (Note: response controller unit 532 (of the controller unit 166) determines whether or not the operation terminal 160 is attached to the holder 180 (object) of the MFP 100) and 
            causes the vibrator to perform the vibration action in response to a touch operation on the operation surface ([0062]) (Note: the vibrator unit 162 includes a driver unit 410 that adjusts the spectrum of the waveform of the voltage to a spectrum of responsive vibration indicated by the response controller unit 532 (of the controller unit 166)), wherein 
([0079]-[0080]) (Note: when the operation terminal 160 is held by the holder 180, the response controller unit 532 deforms the first spectrum into the second spectrum, and assigns the second spectrum to the spectrum of responsive vibration), and 
      when the terminal is not in the placed state, the hardware processor causes the vibrator to perform the vibration action at second vibration intensity ([0078] and [0080]) (Note: when the operation terminal 160 is detached from the holder 180, the response controller unit 532 assigns the first spectrum to the spectrum of responsive vibration). 
     Yamamoto fails to explicitly disclose the vibration action at second vibration intensity that is lower than the first vibration intensity.
     However, in the same field of endeavor of portable terminal art, Orr discloses the vibration action at second vibration intensity that is lower than the first vibration intensity ([0037]-[0038], [0042] and [0052]) (Note: Orr discloses a handheld electronic device 32 with a holder 58 (holster); wherein when the handheld electronic device 32 is placed in the holder 58 (holster), the vibrator 44 performs at a higher vibration intensity while when the handheld electronic device 32 is not placed in the holder 58 (holster), the vibrator 44 performs at a lower vibration intensity).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the portable terminal of Yamamoto with a teaching wherein the vibration action at second vibration intensity is lower than the first vibration intensity as taught by Orr. The .

Referring to claim 7, Yamamoto in view of Orr discloses the terminal according to claim 1. Yamamoto discloses wherein the object is a cradle part of the apparatus (fig.1, holder 180 and [0029]). 

Referring to claim 10, Yamamoto in view of Orr discloses the terminal according to claim 1. Yamamoto discloses wherein the hardware processor determines that the terminal is in the placed state in response to the terminal receiving power from the apparatus ([0045]-[0046]). 

Referring to claim 16, the same ground of rejection provided for claim 1 is applicable herein. Yamamoto further discloses a non-transitory computer-readable storage medium storing a program that causes a computer of a portable terminal ([0139]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Orr and further in view of Kai et al. US 2012/0162143 A1 (hereinafter referred to as Kai).
Referring to claim 3, Yamamoto in view of Orr discloses the terminal according to claim 1, expect a vibration absorber that absorbs vibration propagating from the vibrator towards the object on which the terminal is placed. 
([0100]-[0101]) (Note: the reference discloses a cushion layer 15 that absorbs and softens the impact generated by the vibration element).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the portable terminal of Yamamoto in view of Orr with a vibration absorber that absorbs vibration propagating from the vibrator towards the object on which the terminal is placed as taught by Kai. The suggestion/motivation for doing so would have been to protect the touchscreen of the portable terminal.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Orr and further in view of JI et al. US 2015/0135080 A1 (hereinafter referred to as JI).
Referring to claim 13, Yamamoto in view of Orr discloses the terminal according to claim 1. Orr discloses a sensor (fig.4, sensor 60), wherein the hardware processor determines whether or not the terminal is in the placed state based on an output of the sensor ([0039]-[0041]) (Note: the processor circuit 36 determines whether or not the device 32 is "in-holster" based on an output of the sensor 60).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the portable terminal of Yamamoto with a sensor, wherein the hardware processor determines 
     Yamamoto in view of Orr fails to disclose an inertial sensor.
     However, in the same field of endeavor of portable terminal art, JI discloses an inertial sensor ([0362]) (Note: the controller 180 can measure the movement speed of the user using the result of measuring the position of the mobile terminal 100 or the result of sensing by the sensors including an inertial sensor included in the state sensing unit 142). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the sensor of Yamamoto in view of Orr with an inertial sensor as taught by JI. The suggestion/motivation for doing so would have been to accurately determine location of the portable terminal.
Allowable Subject Matter
Claims 2, 4, 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 2 and 17, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a hardware processor that makes a prediction on whether a touch operation is to be performed on the operation surface by detecting an operation tool approaching the operation surface within a certain distance, wherein when the terminal is in the placed state, the hardware processor causes the vibrator to start the vibration action in response to predicting the touch operation.”
It follows that claims 4, 8, 11 and 14 are then inherently allowable for depending on allowable base claim 2.

Referring to claims 5 and 18, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a first vibrator that is configured to perform a first vibration action of vibrating an operation surface of the touchscreen; a second vibrator that is configured to perform a second vibration action of vibrating a surface of the terminal opposite the operation surface; and a hardware processor that controls the first vibration action by the first vibrator and the second vibration action by the second vibrator and determines whether or not the terminal is in a placed state of being placed on an object, wherein when the terminal is in the placed state, the hardware processor causes the first vibrator to perform the first vibration action in response to a touch operation on the operation surface, and when the terminal is not in the placed state, the hardware processor causes the second vibrator to perform the second vibration action in response to the touch operation on the operation surface.”
It follows that claims 6, 9, 12 and 15 are then inherently allowable for depending on allowable base claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675